COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER


Cause No 01-12-00826-CV; In re JC Glass, Inc., Relator

            Original Proceeding on Petition for Writ of Mandamus from Sardari v. Goodman
            Huang Hospitality Ltd., Cause No. 2010-28382, in the 151st District Court of Harris
            County, Texas.

       On September 5, 2012, relator, JC Glass, Inc., filed a petition for writ of mandamus
challenging the trial court’s April 4, 2012 order to strike and vacate the designation of Carter &
Burgess Consultants, Inc. as responsible third party. It is ordered that the response, if any, of
any real party in interest, is due Friday, October 5, 2012.

       It is so ORDERED.


Judge’s signature: /s/ Justice Massengale
                  Acting for the Court, panel consists of Justices Keyes, Massengale, and Brown



Date: September 10, 2012